Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1, 3-7, 9-12, and 14-23 are pending and remain for further examination.

The old rejection maintained
Applicant’s arguments with respect to claims 1, 3-7, 9-12, and 14-23 filed on November 28, 2022 have been fully considered but they are not deemed to be persuasive for the claims 1, 3-7, 9-12, and 14-23. The rejection is respectfully maintained as set forth in the last Office Action mailed on May 26, 2022.

Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.
Claims 1, 3-7, 9-12, and 14-23 are rejected under AIA  35 U.S.C. 103 as being un-patentable over DeAngelis et al (U.S. Patent Application Publication No. 2016/0094969 A1) in view of Schwaderer (U.S. Patent Application Publication No. 2012/0226751 A1).

As to claim 1, DeAngelis et al disclose an event-based social media system (figure 1, pars. 0001 & 0003, disclose a social media platform), comprising: a user interface configured to receive animal-related event data from a first user (figure 1, par. 0035, discloses user interface for receiving/transmitting data), the event data is associated with a missing animal, wherein the event data identifies a type of  the missing animal selected from a plurality of animal types and a geographic location, wherein the plurality of animal types comprises a first animal type and a second animal type (figures 7A-7D, pars 0072-0075, disclose lost pet data as the event data including animal type selected from a list of possible types of animal and also disclose last known location of a lost animal); a database configured to: store animal-related event data from a plurality of users, wherein the plurality of users comprises the first user and a second user (figures 1-2, pars. 0035-0039, disclose database for storing user information and animal information provided by the plurality of users); and an event matching engine configured to determine an animal travel distance for the missing animal associated with the user (figures 5A-5B, pars. 0057-0058, determining distance between client and last known location of pet and server also update information to the client related to the pet location periodically and at arbitrary times); calculate a user distance based on the event data received from the second user (figures 4A-4B, pars. 0050-0051, determining distance between users for receiving/transmitting event data); determine if the event data from the second user matches stored event data from the first user based at least in part on whether the determined animal travel distance is greater than or equal to the calculated user distance (figure 3 pars. 0043-0045, figures 5A-5B, pars. 0053 & 0056-0057, figure 6, pars 0066-0068, matching user’s information based on the other users’ locations and their non-human animals’ locations / matching event data with stored event data based on the proximity region); and wherein the user interface is further configured to generate a user alert based on matching event data and receive a user confirmation from one or more of the plurality of users in response to the user alert (figures 4A-4B, par. 0052, figures 5A-5B, pars. 0060 & 0062, figure 6, pars. 0069-0070, generating alert based on matching data).
However, DeAngelis et al do not teach that an event matching engine configured to determine an animal travel distance for the missing animal associated with the user, wherein the animal travel distance is a calculated distance the missing animal could have traveled from the geographic location and is determined based on the type of the missing animal and an elapsed time from an event associated with the event data of the first user, wherein the animal travel distance for the first animal type is different than the travel distance for the second animal type.
Schwaderer discloses an event-based social media system (figure 1, pars. 0025-0030, disclose a social media system), comprising: an event matching engine configured to determine an animal travel distance for the missing animal associated with the user, wherein the animal travel distance is a calculated distance the missing animal could have traveled from the geographic location and is determined based on the type of the missing animal and an elapsed time from an event associated with the event data of the first user, wherein the animal travel distance for the first animal type is different than the travel distance for the second animal type (see abstract, pars. 0003-0004 & 0006-0007, determining travel distance for a lost dog based on dog type and descriptive element and also determine the distance a lost dog travel based on dog breed and geographic location).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Schwaderer as stated above with the system of DeAngelis et al for determining travel distance for a lost animal based on type and descriptive element because it would have improved missing or lost animal search and also provided proper geographic are for improved missing or lost animal search process.

As to claim 3, DeAngelis et al disclose a communication server configured to enable electronic communications between users, wherein the electronic communications include one or more of email, text messaging, social media communications, voice communications, and audio-video communications (pars. 0070-0071, communicate with sound or social media).

As to claim 4, DeAngelis et al disclose that subsequent to receiving the user alert and prior to the sending of the user confirmation, the communication server is configured to enable private communications between users without revealing one user’s contact information to another user (figure 3, par. 0045, figures 5A-B, pars. 0053 & 0056-0057, enabling one-to-one communication between users when they are in the same proximity region).

As to claim 5, DeAngelis et al disclose that a social media application programming interface configured to publish event data via a third-party social media platform (figure 1, par. 0035, discloses an application no a client device to perform the tasks, par. 0062, publishes the event data by third-party social media platform), wherein the social media application programming interface is further configured to retrieve event data from the third-party social media platform, and wherein the event matching engine is further configured to determine if the received event data from the user matches the retrieved event data from the third-party social media platform (pars. 0061-0062, matching the third-party event data with users and broadcasts event data to the matched users).

As to claim 6, DeAngelis et al disclose that the event data includes any of a time, a date, a range of dates, geographic information, a map, a location, a photo, an audio-video clip, a user, a pet name, an animal type, an animal color, a sex of an animal, an animal age, identifying details of an animal, a keyword, or a hashtag (figure 7C, pars. 0074 & 0076).

As to claim 7, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claim 7 does not teach or define any new limitations than above rejected claim 1. Additionally, DeAngelis et al disclose that matching common event data, generating an alert for common event data, sending the alert to the users (pars. 0062-0063, discloses a common event data).

As to claim 9, DeAngelis et al disclose that the user interface server is further configured to receive, from a user and in response to the alert, confirmation that the events include common event data (figure 3, par. 0042, receives response from user), and wherein the database, in response to a received confirmation of common event data, is further configured to link the events and the users associated with the events (figure 2, par. 0039, database stores common event data and links to the users).

As to claim 10, DeAngelis et al disclose that the user interface server is further configured to enable electronic communications between the users for confirming if the events are related, and wherein the electronic communications includes one or more of email, text messaging, voice communications, or audio-video communications between the users (pars. 0070-0071, communicate with sound or social media).

As to claim 11, DeAngelis et al disclose that the event data includes one or more of a time, a date, a range of dates, geographic information, a map, a location, a photo, an audio-video clip, a user, a pet name, an animal type, an animal color, a sex of an animal, an animal age, identifying details of an animal, a keyword, or a hashtag (figure 7C, pars. 0074 & 0076).

As to claim 12, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claim 12 is merely the method of operations for the apparatus defined in the claim 1, and claim 12 does not teach or define any new limitations than above rejected claim 1.

As to claim 14, DeAngelis et al disclose that receiving, from the first user and in response to the alert, confirmation that the first user-created event and the second user-created event are a matching event (figure 3, par. 0042, receives response from user); and associating, in the database, the second user created event with the first user created event (figure 2, par. 0039, database stores user created event data).

As to claim 15, DeAngelis et al disclose that associating the second user and at least a subset of the second event data with the first user created event (figure 3 pars. 0043-0044, figure 6, pars 0067-0068, matching user’s information (event data) based on location and non-human animal).

As to claim 16, DeAngelis et al disclose that adding the second user to a list of contacts associated with the first user (par. 0071, creating contact list for user).

As to claim 17, DeAngelis et al disclose that facilitating communications between the first user and the second user for confirming if the first user-created event and the second user-created event are a matching event (figure 3 pars. 0043-0044, figure 6, pars 0067-0068, matching user’s information based on location and non-human animal). 

As to claim 18, DeAngelis et al disclose that communications includes one or more of email, text messaging, voice communications, and audio-video communications (pars. 0070-0071, communicate with sound or social media).

As to claim 19, DeAngelis et al disclose that publishing, via social media, a user-created event and at least a subset of the associated event data (par. 0071, communicate with social media).

As to claim 20, DeAngelis et al disclose that the first event data includes one or more of a time, a date, a range of dates, geographic information, a map, a location, a photo, an audio-video clip, a user, a pet name, an animal type, an animal color, a sex of an animal, an animal age, identifying details of an animal, a keyword, or a hashtag, and wherein the first user-created event is selected from the group consisting of a pet search, a missing pet search, a farm animal search, a missing farm animal search, and a natural disaster (figure 7C, pars. 0074 & 0076).

As to claims 21-23, Schwaderer discloses that the animal travel distance is further based on geographic data, which the geographic data identifies any of a man-made geographic barrier, a natural barrier, and a terrain feature (pars. 0006, 0008-0014, figure 4, pars. 0047-0048, animal travel distance based on geographic data).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Schwaderer as stated above with the system of DeAngelis et al for determining travel distance for a lost animal based on geographic data because it would have improved missing or lost animal search process and also provided proper geographic are for improved missing or lost animal search process.

Response to Arguments
Applicant’s amendments and arguments with respect to the claims 1, 3-7, 9-12, and 14-23 filed on November 28, 2022 have been fully considered but they are not deemed to be persuasive for the claims 1, 3-7, 9-12, and 14-23.

In the remarks, the applicant argues that:

Argument: More particularly, DeAngelis and Schwaderer, taken alone or in any arguable combination, fail to disclose, teach, or suggest the determination of any type of animal travel distance that is a calculated distance the missing animal could have traveled from the geographic location.
Response: Schwaderer teaches that determining any type of animal travel distance that is a calculated distance the missing animal could have traveled from the geographic location (see abstract, pars. 0006-0007, determining travel distance for a lost dog based on dog type and descriptive element and also determine the distance a lost dog travel based on dog breed and geographic location), which implies the claimed invention; therefore, the applicant’s arguments are moot and Schwaderer teaches the claimed invention.

Argument: There is no teaching in Schwaderer to calculate any type of distance that the missing animal could have traveled from a geographic location, nor does the Office Action provide any rationale as to how the cited passages of Schwaderer purportedly disclose any determination of an animal travel distance for the missing animal associated with the first user, wherein the animal travel distance is a calculated distance the missing animal could have traveled from the geographic location and is determined based on the type of the missing animal and an elapsed time from an event associated with the event data of the first user, wherein the animal travel distance for the first animal type is different than the travel distance for the second animal type.
Response: Schwaderer discloses an event-based social media system (figure 1, pars. 0025-0030, disclose a social media system), comprising: an event matching engine configured to determine an animal travel distance for the missing animal associated with the user, wherein the animal travel distance is a calculated distance the missing animal could have traveled from the geographic location and is determined based on the type of the missing animal and an elapsed time from an event associated with the event data of the first user, wherein the animal travel distance for the first animal type is different than the travel distance for the second animal type (see abstract, pars. 0003-0004 & 0006-0007, determining travel distance for a lost dog based on dog type and descriptive element and also determine the distance a lost dog travel based on dog breed and geographic location), which implies the claimed invention; therefore, the applicant’s arguments are moot and Schwaderer teaches the claimed invention.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            December 09, 2022